Citation Nr: 1517536	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a digestive disorder to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Whether the Veteran is competent to handle funds disbursed to him by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran had active service from March 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded by the Board for further development in November 2012.  

The issue of whether the Veteran is competent to handle funds disbursed to him by the Department of Veterans Affairs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability was not manifest in service, arthritis of the back was not manifest to a compensable degree within one year of separation from active duty, and a low back disability is not otherwise attributable to active service.  

2.  A digestive disability was not manifest in service and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  A digestive disability was not incurred or aggravated in service, nor was it caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July and August 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  To the extent that these letters may not satisfy the duty to notify, the Veteran has also demonstrated actual knowledge of what is needed to substantiate a claim, including the responsibilities of the parties, through his statements and multiple submissions of evidence in relation to this appeal.  Of note, the Veteran has successfully obtained service connection for another disability and is currently rated as 100 percent disabled by VA.    

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examination reports, and identified private medical records.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.
Analysis

The Veteran appeals the denial of service connection for a low back disability and a digestive disorder.  He argues that his back problems started in service and continued since that time.  He attributes his back problems to working as an AC mechanic in service which required him to lift bottles of freon.  In March 1994, he reported that he reinjured his back in 1971 and 1983.  According to the Veteran, his digestive disorder is secondary to medication taken for his service-connected PTSD.  He claims he took Zantac for his psychiatric disability for 15 years which could have contributed to his digestive disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After review of the record, the Board finds against the claims for service connection.  In this regard, the service treatment records show that the Veteran was seen for back spasms in September 1965.  Although the Veteran complained of back spasms in service. The separation examination revealed normal findings for the spine, other musculoskeletal, as well as normal findings for the gastrointestinal system.  This suggests that any back symptoms during service had not continued throughout service.  Also, compensably disabling arthritis within one year of separation from active duty is not shown by the record.

A review of the record discloses that the Veteran's lumbar spine and digestive symptoms manifested many years post service.  The Veteran separated from service in 1968 but the first mention of back and/or digestive problems is not shown in the record until years post separation.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examination reports, and private treatment records of record.  These records do not include any opinion linking the Veteran's low back disability and/or digestive disorder directly to service.  There is no competent evidence or opinion that the Veteran's low back disability and/or digestive disability are related to his military service and neither the Veteran nor his representative has presented any such opinion.  There is no competent evidence that these disorders are related to any in-service occurrence or event.

Rather, it was opined in the December 2012 VA examination that it is less likely than not (less than 50 percent probability) that the Veteran's back condition was incurred in or caused by the claimed back spasms that were treated in 1965 in service.  The VA examiner commented that back spasms are a self-limited condition usually and do not commonly cause chronic symptoms.  According to the VA examiner, there were no complaints of back problems noted until 1994, almost 30 years following the initial complaint.  He further stated that there are no intervening records that would indicate a chronic ongoing back problem following discharge from service.  

The VA examiner also found that the Veteran had a current diagnosis of gastroesophageal reflux disease (GERD) as the cause of his gastrointestinal distress.  The VA examiner opined that the Veteran's GERD/dyspepsia is less likely than not incurred in or caused by service and/or his service-connected PTSD medication.  The VA examiner stated that there were no treatment records while the Veteran was in service for gastrointestinal complaints and that the first mention of a gastrointestinal complaint was the Veteran's self-reported history of possible peptic ulcer disease in 1983.  The VA examiner further commented that while the Veteran claims his gastrointestinal upset is due to his PTSD medications, the only documented side effect he suffered from his psychiatric medication was tardive dyskinesia.  In addition, there were no notes that the Veteran was placed on Zantac or other medications because of his PTSD medication.  Simply put, the examiner opined that the only negative change in health he could ascertain resulting from the Veteran's PTSD medication was tardive dyskinesia.  Put another way, a gastrointestinal disability was not caused or worsened by the PTSD medication.  

The Board finds that the VA opinions are probative and persuasive as to the etiology of the Veteran's disabilities.  The opinions were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions and based his opinions following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.  

The Board acknowledges the Veteran's contentions that his back problems are service related and that his digestive problems are related to service and/or his service-connected PTSD.  The Board notes that the Veteran is competent to report observable symptoms to include pain and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his low back arthritis and GERD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  To the extent that the Veteran has alleged experiencing back or gastrointestinal symptoms since service, the Board finds these statements to be lacking credibility and of no probative weight as they are in conflict with other statements made by the Veteran.  Specifically, at the December 2012 VA examination the Veteran reported that the onset of his gastrointestinal symptoms was in 1984, and in a March 1989 claim to VA the Veteran reported that his lower back problems started in 1972, years after his military service.  

In sum, the most probative evidence of record is devoid of a showing that the Veteran's disabilities are related to (caused or aggravated by) his service or a service-connected disability.  Despite the in service treatment for the back, the separation examination revealed no notation of any residuals resulting therefrom and a VA examiner has offered negative opinions which the Board finds highly probative, as discussed above.  Hence, entitlement to service connection for a low back disability and a digestive disorder is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a digestive disorder to include as secondary to the service connected PTSD is denied.  


REMAND

In a July 2013 rating decision, the Veteran was found incompetent to handle funds disbursed to him by the Department of Veterans Affairs.  In statements received in October 2013 and thereafter he expressed disagreement with the decision.  The Veteran, however, has not been issued a statement of the case on this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
 
A statement of the case must be issued addressing the issue of whether the Veteran is competent to handle funds disbursed to him by the Department of Veterans Affairs.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


